 Case 8:21-cv-00199-JVS-DFM Document 51 Filed 06/29/21 Page 1 of 10 Page ID #:465

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          8:21-cv-00199-JVS-DFMx                                       Date   June 29, 2021
 Title             Del Obispo Youth Baseball, Inc. v. The Ambassador Group LLC et al


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] Order Regarding Defendants’ Motion to Dismiss

       Defendants The Ambassador Group, LLC (“Ambassador”) and Brandon M. White
(“White”) (collectively, the “Defendants”) moved to dismiss Del Obispo Youth Baseball,
Inc.’s (“Obispo Baseball”) first amended complaint. Dkt. No. 41. Obispo Baseball
opposed the motion. Dkt. No. 48. Ambassador and White then replied. Dkt. No. 50.

      For the following reasons, the Court DENIES the motion. The hearing noticed for
July 12, 2021 is ordered VACATED.

                                                    I. BACKGROUND

1.       Factual Background

       The below background is drawn from Obispo Baseball’s FAC, Dkt. No. 34.
Obispo Baseball brought the class action against Defendants “for their involvement in a
scheme to defraud . . . by selling counterfeited and nonexistent insurance policies. . .” Id.
¶ 1. Obispo Baseball is a California company with its principal place of business in Dana
Point, California. Id. ¶ 7. Obispo Baseball is a member of a larger national youth
baseball group. Id. ¶¶ 14-16. Ambassador is a Kentucky limited liability company,
registered to do business in California, with its principal place of business in Louisville,
Kentucky. Id. ¶ 8. Also named are Performance Insurance Company SPC
(“Performance”), Goldenstar Specialty Insurance, LLC (“Goldenstar”), and Dominic
Cyril Gagliardi (“Gagliardi”).

      Obispo Baseball purchased insurance from Gagliardi Insurance Services, Inc., an
insurance broker. Id. ¶ 19. It alleges that Defendants Ambassador and White are “part of
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                              Page 1 of 10
 Case 8:21-cv-00199-JVS-DFM Document 51 Filed 06/29/21 Page 2 of 10 Page ID #:466

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       8:21-cv-00199-JVS-DFMx                            Date   June 29, 2021
 Title          Del Obispo Youth Baseball, Inc. v. The Ambassador Group LLC et al

a nationwide, association in fact enterprise that has existed and operated for at least the
last ten years” with the purposes and actions of misappropriating “premium dollars from
youth sports teams, leagues, and athletes . . ..” Id. ¶ 17. Hundreds and thousands of
sports teams have been defrauded. Id. ¶ 18.

       The specific type of fraud involved captive reinsurance. Id. ¶ 28. In these
relationships, “a broker (who is not licensed to issue insurance policies) uses several
intermediaries to form an indirect relationship with an insurance company,” in which the
broker can indirectly issue policies to customers, assume some of the risks, and retain
additional benefits. Id. ¶ 29. More specifically, the broker “forms and owns a captive
reinsurance company” which is “ultimately responsible for paying some or all of the
losses on policies sold by” the broker. Id. ¶ 30. The captive reinsurance company
receives a fee or commission payment and provides collateral to the insurance carrier. Id.
¶ 33. Sometimes, a captive intermediary also facilitates the transaction, in which the
intermediary assists the broker in development the actuarial business plan, forming the
captive, and identifying an issuing carrier. Id. ¶ 36.

       Ambassador is a captive intermediary, and White directly or indirectly owns at
least part of Ambassador. Id. ¶ 36-38. White also formed Goldenstar, which served as
the captive reinsurance company here and for which Ambassador was a captive
consultant. Id. ¶¶ 39-43. Goldenstar sold insurance policies, and through that entity, so
did Ambassador and White. Id. ¶¶ 44-46. Ambassador and White also forged various
documents with certain issuing carriers. Id. ¶¶ 46-47. Ambassador and White were
“aware of the details of the Counterfeited Policies, including that they would be and, in
fact, were issued to residents of numerous states, including those of California.” Id. ¶ 51.
As part of this scheme to defraud, Defendants never remitted any premium payments paid
to them to any issuing carrier. Id. ¶ 52.

       Upon information and belief, and directly related to Obispo Baseball’s injuries,
Goldenstar also provided administrative services to Gagliardi Insurance. Id. ¶ 53.
Gagliardi then “purposefully associated” itself with sports leagues, advertising his
insurance products on the national league websites. Id. ¶¶ 55-56. Gagliardi also made a
number of misrepresentations to Obispo Baseball concerning the counterfeited policies.
Id. ¶¶ 59-60. Obispo Baseball contends that Ambassador and White actively participated
and encouraged Gagliardi’s misrepresentations and omissions. Id. ¶¶ 61-67.

CV-90 (06/04)                         CIVIL MINUTES - GENERAL                        Page 2 of 10
 Case 8:21-cv-00199-JVS-DFM Document 51 Filed 06/29/21 Page 3 of 10 Page ID #:467

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       8:21-cv-00199-JVS-DFMx                            Date   June 29, 2021
 Title          Del Obispo Youth Baseball, Inc. v. The Ambassador Group LLC et al

      Obispo Baseball discovered the fraud on October 27, 2020. Id. ¶ 68. Even then,
Gagliardi continued to use the insurer’s (State National Insurance Company) marks. Id. ¶
69-70. State National filed suit against Gagliardi, and in response to the suit,
Ambassador and White stated they were willing to take “100% of the total liability of all
claims into the insurance program.” Id. ¶ 74.

2.       Procedural Background

         The FAC alleges the following four causes of action:

         1.      Racketeer Influenced and Corrupt Organizations Act (18 U.S.C. § 1961)
                 against all Defendants
         2.      Conversion against all Defendants
         3.      Unjust Enrichment against all Defendants
         4.      Unfair Competition pursuant to Californian Business & Professions Code §
                 17200 against all Defendants

See generally, FAC.

                                    II. LEGAL STANDARD

       Personal jurisdiction refers to a court’s power to render a valid and enforceable
judgment against a particular defendant. See World-Wide Volkswagen Corp. v.
Woodson, 444 U.S. 286, 291 (1980); Pennoyer v. Neff, 95 U.S. 714, 720 (1877),
overruled in part by Shaffer v. Heitner, 433 U.S. 186, 206 (1977). The contours of that
power are shaped, in large part, by the Due Process Clause of the Fourteenth
Amendment, which requires sufficient “contacts, ties, or relations” between the defendant
and the forum state before “mak[ing] binding a judgment in personam against an
individual or corporate defendant.” Int’l Shoe Co. v. Washington, 326 U.S. 310, 319
(1945). Due Process requires that “there exist ‘minimum contacts’ between the defendant
and the forum” in order to protect the defendant “against the burdens of litigating in a
distant or inconvenient” court and lend “a degree of predictability to the legal system.”
World-Wide Volkswagen, 444 U.S. at 291, 292, 297.



CV-90 (06/04)                         CIVIL MINUTES - GENERAL                       Page 3 of 10
 Case 8:21-cv-00199-JVS-DFM Document 51 Filed 06/29/21 Page 4 of 10 Page ID #:468

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       8:21-cv-00199-JVS-DFMx                             Date   June 29, 2021
 Title          Del Obispo Youth Baseball, Inc. v. The Ambassador Group LLC et al

       Jurisdiction must also comport with law of the forum state. See Fed. R. Civ. P.
4(k)(1)(A); Yahoo! Inc. v. La Ligue Contre Le Racisme Et L’Antisemitisme, 433 F.3d
1199, 1205 (9th Cir. 2006) (en banc). Because California’s long-arm statute allows the
exercise of jurisdiction on any basis consistent with the state and federal constitutions, the
jurisdictional analyses of state law and federal due process are the same. Cal. Code. Civ.
Proc. § 410.10; see also Yahoo!, 433 F.3d at 1205.

       “Where a defendant moves to dismiss a complaint for lack of personal jurisdiction,
the plaintiff bears the burden of demonstrating that jurisdiction is appropriate.”
Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir. 2004). Plaintiff’s
allegations of jurisdictional facts must also be supported by competent proof. Hertz
Corp. v. Friend, 559 U.S. 77, 96-97 (2010). In the absence of an evidentiary hearing,
“[h]owever, this demonstration requires that the plaintiff ‘make only a prima facie
showing of jurisdictional facts to withstand the motion to dismiss.’” Pebble Beach Co. v.
Caddy, 453 F.3d 1151, 1154 (9th Cir. 2006) (quoting Doe v. Unocal Corp., 248 F.3d 915,
922 (9th Cir. 2001)). To make the requisite showing, a plaintiff “need only demonstrate
facts that if true would support jurisdiction over the defendant.” Harris Rutsky & Co. Ins.
Servs., Inc. v. Bell & Clements Ltd., 328 F.3d 1122, 1129 (9th Cir. 2003) (internal
quotation marks and citation omitted). In evaluating the plaintiff’s showing, all
uncontroverted allegations in the complaint are taken as true and all disputed facts are
resolved in plaintiff’s favor. Id.; Schwarzenegger, 374 F.3d at 800.

                                       III. DISCUSSION

A.       Personal Jurisdiction

         I.      General Personal Jurisdiction

      “For general jurisdiction to exist over a nonresident defendant . . . , the defendant
must engage in ‘continuous and systematic general business contacts’ that ‘approximate
physical presence’ in the forum state.” Schwarzenegger, 374 F.3d at 801 (quoting
Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 416 (1984) and
Bancroft & Masters, Inc. v. Augusta Nat’l, Inc., 223 F.3d 1082, 1086 (9th Cir. 2000)).
“Unless a defendant’s contacts with a forum are so substantial, continuous, and
systematic that the defendant can be deemed to be ‘present’ in that forum for all
purposes,” a forum may not exercise general jurisdiction. Yahoo!, 433 F.3d at 1205.
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                         Page 4 of 10
 Case 8:21-cv-00199-JVS-DFM Document 51 Filed 06/29/21 Page 5 of 10 Page ID #:469

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       8:21-cv-00199-JVS-DFMx                            Date   June 29, 2021
 Title          Del Obispo Youth Baseball, Inc. v. The Ambassador Group LLC et al

        A nonresident defendant’s “continuous activity of some sorts within a state,”
however, is not enough by itself to support exercise of general jurisdiction. Goodyear,
564 U.S. at 927. “Unless a defendant’s contacts with a forum are so substantial,
continuous, and systematic that the defendant can be deemed to be ‘present’ in that forum
for all purposes,” a forum may not exercise general jurisdiction. Yahoo!, 433 F.3d at
1205. Where general jurisdiction exists, the Court has jurisdiction over the defendant for
all purposes, even in cases where the claims arise from dealings unrelated to those that
establish jurisdiction. Daimler, 134 S. Ct. at 754.

        Ambassador and White argue that the Court lacks personal jurisdiction over them
because Obispo Baseball cannot demonstrate that they have continuous and systematic
contacts in California. Dkt. No. 41 at 5. Neither Ambassador nor White is at home in the
state because, at least for White, he is domiciled in Kentucky, employed there, does not
own any real or personal property in California, and has not traveled there in eight years.
Id. (citing White Decl. ¶¶ 3, 4, 7, 8). Ambassador is not at home in the state because it is
only registered to do business here, has a registered agent in the state for service of
process, does not maintain any offices in the state, employ California residents, or
provide services to California clients. Id. at 5-6 (citing White Decl. ¶¶ 10, 18). Obispo
Baseball does not respond to this argument, Dkt. No. 48, which Ambassador and White
assert means that it concedes the same, Dkt. No. 50.

         The Court agrees with Ambassador and White.

        As to Ambassador, the Court finds that it is not “at home” in California. See
Daimler AG v. Bauman, 571 U.S. 117, 137 (2014). This test is inherently comparative,
and requires that the Court compare Ambassador’s business activities within the state to
those in other forms. Id. Here, it is quite clear that Ambassador is not ‘at home’ in
California, given that it does not maintain offices here, employ California residents, or
provide services to California clients. Similarly, White is not ‘at home’ in California
either. The mere fact that a corporation is subject to general jurisdiction does not mean
that its non-resident officers and directors are subject to jurisdiction as well. Davis v.
Metro Productions, 885 F.2d 515, 520 (9th Cir. 1989).

    Therefore, the Court finds that it does not have general personal jurisdiction over
Ambassador or White.

CV-90 (06/04)                         CIVIL MINUTES - GENERAL                       Page 5 of 10
 Case 8:21-cv-00199-JVS-DFM Document 51 Filed 06/29/21 Page 6 of 10 Page ID #:470

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       8:21-cv-00199-JVS-DFMx                             Date   June 29, 2021
 Title          Del Obispo Youth Baseball, Inc. v. The Ambassador Group LLC et al

         ii.     Specific Personal Jurisdiction

       A defendant is subject to specific jurisdiction “if the controversy [is] sufficiently
related to or arose out of [the defendant’s] contacts with the forum state.” Omeluk v.
Langsten Slip & Batbyggeri A/S, 52 F.3d 267, 270 (9th Cir. 1995). The Court of
Appeals for the Ninth Circuit employs a three-part test to determine whether a court
possesses specific jurisdiction over a particular defendant: (1) the defendant must have
“performed some act or consummated some transaction within the forum or otherwise
purposefully availed himself of the privileges of conducting activities in the forum”; (2)
the claim must “arise[] out of or result[] from the defendant’s forum-related activities”;
and (3) the exercise of jurisdiction must be reasonable. Pebble Beach, 453 F.3d at 1155.

       The plaintiff bears the burden on the first two prongs. Schwarzenegger, 374 F.3d
at 802. If the plaintiff fails to satisfy either prong, “jurisdiction in the forum would
deprive the defendant of due process of law.” See Omeluk, 52 F.3d at 270. “If the
plaintiff succeeds in satisfying both of the first two prongs, the burden then shifts to the
defendant to ‘present a compelling case’ that the exercise of jurisdiction would not be
reasonable.” Schwarzenegger, 374 F.3d at 802 (quoting Burger King Corp. v.
Rudzewicz, 471 U.S. 462, 476-78 (1985)).

       Ambassador and White contend that the Court also lacks specific personal
jurisdiction over them. Dkt. No. 41-1 at 7. Here, because the FAC alleges only one
contact between Defendants and California, i.e., that Ambassador was registered to
business there (FAC ¶ 8), there are no intentional contacts that would sufficient establish
specific personal jurisdiction. Id. at 9. Moreover, Ambassador and White’s alleged
contacts are not the “but for” cause of Obispo Baseball’s claims. Id. at 10. Rather, the
cause of injury stems from their interactions with Gagliardi, and Defendants had zero
contacts with Gagliardi in California. Id. at 10 (citing White Decl. ¶ 16). Given Obispo
Baseball’s inability to establish the first two prongs, the Court lacks specific personal
jurisdiction over Ambassador and White. Id. Nonetheless, other factors also demonstrate
that exercising personal jurisdiction would also be unreasonable. Id. at 11-12.
Ambassador and White raise similar arguments on reply, reasserting, for example, that
merely because they may be registered to do business in the state does not mean they are
subject to specific jurisdiction here. Dkt. No. 50 at 2-3. Moreover, the mere assertion
that White and Ambassador may have contracted with another company, i.e., Gagliardi, is
not evidence of purposeful availment. Id. at 4. The claims are otherwise not related to
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                        Page 6 of 10
 Case 8:21-cv-00199-JVS-DFM Document 51 Filed 06/29/21 Page 7 of 10 Page ID #:471

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       8:21-cv-00199-JVS-DFMx                              Date   June 29, 2021
 Title          Del Obispo Youth Baseball, Inc. v. The Ambassador Group LLC et al

these (extremely) minimal contacts, Ambassador and White argue, any exercise of
personal jurisdiction would be unreasonable. Id. at 4-6.

       In response, Obispo Baseball argues that the Ambassador and White are subject to
specific jurisdiction because they purposefully availed themselves of doing business in
the state. Dkt. No. 48 at 4. First, Ambassador and White are registered to do business in
the state and have a registered agent located here as well, and, as alleged in the complaint,
they “were aware of the details of the counterfeit policies and directed the counterfeited
policies at issue to consumers . . ..” Id. at 5 (citing FAC ¶¶ 39-43, 48, 50-51, 54). Obispo
Baseball also notes that other defendants are California residents, and that at least White
provided consulting services to those residents. Id. at 5-6. Second, Obispo Baseball’s
claims arise out of these activities, i.e., their directing of counterfeit insurance policies to
customers. Id. at 6-7. Third, exercising personal jurisdiction is not unreasonable here,
given that they purposefully availed themselves of conducting business in the state. Id. at
7-8.

         The Court agrees with Obispo Baseball.

       First, it is sufficient that the defendants here are “alleged to have engaged in
wrongful conduct targeted at a plaintiff whom the defendant knows to be a resident of the
forum state.” Dole Food Co. v. Watts, 303 F.3d 1104, 1111 (9th Cir. 2002) (citation
omitted). The Amended Complaint here alleges that they “sold insurance policies under
supposed captive reinsurance programs to [Obispo Baseball]” despite that no actual
insurance policies were issued, and that Ambassador and White otherwise “forged or
caused the forgery of the Counterfeited Policies.” FAC ¶¶ 44-45. While merely
registering to do business in the state may not be sufficient to establish specific
jurisdiction, the effects of Ambassador and White’s wrongful conduct, as alleged in the
Amended Complaint, reach into the state. Moreover, while Ambassador and White do
not directly sell insurance, they have at least some relationship, as alleged in the FAC,
with a company that does, and play a supporting role to that company as well. Compare
ABC Servs. Grp., Inc. v. Health Net of California, Inc., No. SA CV
19-00243-DOC-DFM, 2020 WL 2121372, at *10 (C.D. Cal. May 4, 2020) (having “no
difficulty” finding defendants subject to personal jurisdiction where they “contracted to
sell insurance policies to California patients, who then sought treatment and
reimbursement at a California facility,” and defendants “authorized that California
facility to provide treatment.”) with White Decl ¶ 14 (“Ambassador is not engaged in the
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                           Page 7 of 10
 Case 8:21-cv-00199-JVS-DFM Document 51 Filed 06/29/21 Page 8 of 10 Page ID #:472

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       8:21-cv-00199-JVS-DFMx                            Date   June 29, 2021
 Title          Del Obispo Youth Baseball, Inc. v. The Ambassador Group LLC et al

business of insurance. Ambassador is not an insurance company and does not underwrite
risk, nor does it sell or issue insurance policies or certificates to insureds.”).

       Second, the Court likewise agrees that the causes of action for violating the
Racketeer Influenced and Corrupt Organizations Act, Conversion, Unjust Enrichment,
Unfair Competition, and Negligence, id. ¶¶ 92-122, arise out of these actions, and that
“but for” these actions, Obispo Baseball would not have needed to file suit. See Ballard
v. Savage, 65 F.3d 1495, 1500 (9th Cir.1995) (Ninth Circuit applies a “but for” test to
determine whether the cause of action arises out of the defendant’s forum-related
conduct).

      Third, the Court also finds that exercising personal jurisdiction over Ambassador
and White to be reasonable. As a basis for claiming that it would be unreasonable to
exercise personal jurisdiction over them, Ambassador and White cite to their domicile in
Kentucky, Kentucky’s interest in regulating the conduct of its citizens and companies
organized under its laws, California’s similar minimal interest in adjudicating the dispute,
and judicial economy-related concerns. See Dkt. No. 41-1 at 9-12.

        However, their contacts with California are sufficient to weigh in favor of the
exercise of personal jurisdiction. Core–Vent Corp v. Nobel Indus. AB, 11 F.3d 1482,
1488 (9th Cir. 1993). Moreover, their burden, i.e., having to travel from Kentucky to
California, likewise does not create an undue burden. See e.g. Panavision Int’l L.P. v.
Toeppen, 141 F.3d 1316, 1323 (9th Cir. 1998) (noting that in the “era of fax machines
and discount air travel,” requiring a defendant to litigate out of state is not
constitutionally unreasonable). As to Kentucky’s sovereign interests, Obispo Baseball
alleges violations of California law, which would inherently implicate California’s (and
not Kentucky’s) interests. See generally FAC; see also Panavision, 141 F.3d at 1323.
Further, “California maintains a strong interest in providing an effective means of redress
for its residents tortiously injured.” Gordy v. Daily News, L.P., 95 F.3d 829, 836 (9th Cir.
1996) (citing Sinatra v. National Enquirer, Inc., 854 F.2d 1191, 1200 (9th Cir. 1988)).
These interests would support maintaining the action here. As to judicial economy, while
Ambassador and White may already be litigating in Kentucky, the Court does not find
that transfer would be more efficient. The parties have already rehashed some issues
here, and they do not contend that the case would be assigned to the same judge or
merged with the already proceeding case either. Finally, as to plaintiff’s convenience and
the effective relief it may get, the Court finds this factor to be neutral. In summary,
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                       Page 8 of 10
 Case 8:21-cv-00199-JVS-DFM Document 51 Filed 06/29/21 Page 9 of 10 Page ID #:473

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       8:21-cv-00199-JVS-DFMx                               Date   June 29, 2021
 Title          Del Obispo Youth Baseball, Inc. v. The Ambassador Group LLC et al

therefore, the Court finds exercising personal jurisdiction over Ambassador and White to
be reasonable.

    Therefore, the Court finds that it may exercise personal jurisdiction over
Ambassador and White, and DENIES their motion to dismiss accordingly.

B.       Transfer

       Under 28 U.S.C. § 1404(a), “[f]or the convenience of parties and witnesses, in the
interest of justice, a district court may transfer any civil action to any other district or
division where it might have been brought.” “Section 1404(a) provides for transfer to a
more convenient forum, not a forum likely to prove equally convenient or inconvenient.”
Van Dusen v. Barrack, 376 U.S. 612, 645–46 (1964). The district court has discretion to
transfer based on an “individualized, case-by-case consideration of convenience and
fairness.” Jones v. GNC Franchising, Inc., 211 F.3d 495, 498 (9th Cir. 2000) (internal
quotation marks omitted) (citing Stewart Org. v. Ricoh Corp., 487 U.S. 22, 29 (1988)).
In exercising its discretion, the court may consider various factors, including:

         (1) the location where the relevant agreements were negotiated and
         executed, (2) the state that is most familiar with the governing law, (3) the
         plaintiff’s choice of forum, (4) the respective parties’ contacts with the
         forum, (5) the contacts relating to the plaintiff’s cause of action in the
         chosen forum, (6) the differences in the costs of litigation in the two forums,
         (7) the availability of compulsory process to compel attendance of unwilling
         non-party witnesses, and (8) the ease of access to sources of proof.

Jones, 211 F.3d at 498–99.

       Ambassador and White argue that transfer to the Western District of Kentucky is
appropriate because venue is proper there because a substantial part of the events
occurred there, and convenience and fairness counsels in favor of transfer. Dkt. No. 41-1
at 15-18. In response, Obispo Baseball argues that Ambassador and White failed to
sufficiently demonstrate that transfer is appropriate. See Dkt. No. 48. Ambassador and
White reassert that transfer is appropriate on reply, going through the above factors. Dkt.
No. 50 at 6-9.

CV-90 (06/04)                         CIVIL MINUTES - GENERAL                          Page 9 of 10
Case 8:21-cv-00199-JVS-DFM Document 51 Filed 06/29/21 Page 10 of 10 Page ID #:474

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       8:21-cv-00199-JVS-DFMx                                       Date     June 29, 2021
 Title          Del Obispo Youth Baseball, Inc. v. The Ambassador Group LLC et al

       The Court finds the first element, where the relevant agreements were negotiated,
to be neutral. Both parties cite to relevant agreements that were executed both in
California and Kentucky. Compare Dkt. No. 48 at 11 with Dkt. No. 41-1 at 15. As to the
second factor, the Court agrees with Obispo Baseball that California is most familiar with
the predominant governing law, given that the FAC alleges violations of California law
(for example, the Cal. Bus. & Prof. Code § 17200). The Court finds the third factor to be
neutral, given that the matter is a class action. However, because the action is currently
(and potentially) a class action with both a nationwide and California class, it is likely
that this unique subset could support maintaining the action here. The fourth factor, the
parties’ contacts with the forum, as discussed above, supports maintaining the action
here. The fifth factor also counsels in favor of maintaining the action in California, given
the allegations that they perpetrated a fraud aimed, in part, at residents in the state.
Finally, the sixth, seventh, and eighth factors are neutral, either because each party
demonstrates competing interests (i.e., the burden relate to the cost of litigating in one of
the forums, see Dkt. Nos. 48 at 13 and 41-1 at 17), or that neither party presented
sufficient evidence concerning the availability of witnesses, compulsory or otherwise, or
the ease of access to evidence.

         Therefore, the Court DENIES Ambassador and White’s motion to transfer.

                                      IV. CONCLUSION

         For the foregoing reasons, the Court DENIES the motion.

                 IT IS SO ORDERED.




                                                                                             :       0

                                                      Initials of Preparer      lmb




CV-90 (06/04)                         CIVIL MINUTES - GENERAL                                    Page 10 of 10
